   Case 1:17-cr-00151-MAC-KFG Document 148 Filed 12/02/19 Page 1 of 2 PageID #: 914



                                          UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 Beaumont Division
                                      THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:        Monday, December 2, 2019                              CASE NUMBER:                 1:17CR151-1
 LOCATION:       Beaumont – Courtroom 3                             CASE NAME:                   USA v. Ahmed
 COURTROOM DEPUTY:           Julia Colyer
 COURT REPORTER:          Chris Bickham                             DEFENDANT:          MOHAMED IBRAHIM AHMED
 INTERPRETER:   Ranja Hijazeen & Ghada Atich                        COUNSEL:                        Pro Se
 CALLED:              10:50 AM                                                     Co-counsel: Geri Montalvo & David Adler
 ADJOURNED:               5:35 PM                                   AUSA:                 Christopher Tortorice
 DURATION:          4 Hours 58 Minutes                              DOJ:              Alicia Cook & Katie Sweeten

                                    VOIR DIRE, JURY SELECTION & JURY TRIAL DAY 1

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

  Jury panel sworn                      Voir dire begins                     Court impanels jury
  Jury sworn                            Jury trial begins                    Counsel invokes the rule
 Evidence presented:                     Government                          … Defendant
      Government’s                      … Exhibit List                        … Witness List
      Defendant’s                       … Exhibit List                        … Witness List
 … Parties conclude all evidence        … Parties present final arguments
 … Court provides jury with Jury Instructions/Court Charge
 … Jury begins deliberations            … Jury continues deliberations        … Jury submits jury note(s)
 … Jury reaches a verdict:
 … Trial ends                            Court remands defendant into the custody of the US Marshals

ADDITIONAL PROCEEDINGS:
 10:50 AM Court is called. The defendant submits voir dire questions and the interpreter reads the English translations.
 11:00 AM The jury panel enters the courtroom.
 11:05 AM The Court addresses the jury panel.
 11:08 AM The jury panelists introduce themselves to the Court and the parties.
 11:15 AM The Court asks the jury panelists questions and they respond.
 11:38 AM AUSA Tortorice introduces himself to the jury panelists. The defendant introduces himself to the jury panelists
           and begins to present the case. The Court verbally admonishes the defendant.
 11:40 AM The Court reviews the list of witnesses for potential conflicts.
 11:50 AM The Court continues to question the jury panelists, and they respond.
 12:46 PM The Court dismisses the jury panel for lunch. Proceedings continue outside the presence of the jury panel. The
           defendant discusses daily transcripts for the trial.
 12:55 PM Court adjourns. (1 hour 47 minutes)
 2:23 PM   Court resumes. The Court continues to question the jury panelists and they respond.
 3:17 PM   AUSA Christopher Tortorice begins questioning the jury panel.
 3:22 PM   The defendant begins questioning the defendant.
 3:27 PM   The Court calls a bench conference.


                                                                 Additional proceedings on next page
   Case 1:17-cr-00151-MAC-KFG Document 148 Filed 12/02/19 Page 2 of 2 PageID #: 915



1:17CR151-1 USA v. Ahmed  MOHAMED IBRAHIM AHMED  Voir Dire, Jury Selection & Jury Trial Day 1  Page 2

 3:29 PM     The Court excuses the jury for a 20-minute recess. Court proceedings continue.
 3:34 PM     AUSA Tortorice motions to strike jurors 11, 12, and 13 for cause. The defendant has no objections.
 3:36 PM     Defendant motions that 61 be stricken for cause. The government has no objection. The juror is not stricken.
 3:37 PM     Defendant makes a motion to strike juror 58. But the defendant could not articulate a reason.
 3:42 PM     Juror 8 is stricken on the motion of the defendant.
 3:44 PM     The Court strikes juror 1 with no objections. The Court strikes juror 7 with no objections. The Court strikes juror
             30 with no objections. The parties discuss jurors 17, 35, and 57 regarding hearing issues.
 3:49        The Court strikes juror 23 with no objections.
 3:50 PM     The Court strikes juror 39 with no objections from either party.
 3:55 PM     The parties complete their strike lists.
 4:34 PM     The jury panel returns to the courtroom.
 4:50 PM     The Court empanels the jury and the remaining jury panelists are excused. The jury is sworn.
 4:53 PM     The Court gives the jury their instructions.
 5:02 PM     AUSA Tortorice reads the First Superseding Indictment.
 5:09 PM     The defendant announces that he is not guilty of all counts.
 5:15 PM     The Court addresses the parties.
 5:20 PM     Court adjourns.
